          Case 1:18-cr-00283-GHW Document 37 Filed 07/22/20 Page 1 of 2
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 7/22/2020
 ------------------------------------------------------------ X
                                                          :
 UNITED STATES OF AMERICA,                                :
                                                          :
                            -v-                           :          1:18-cr-283-GHW
                                                          :
 LOUIS BRAVO,                                             :               ORDER
                                                          :
                                          Defendants. :
 ------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:

        At the defendant’s request, the Court has adjourned the July 21, 2020 conference and has

scheduled a conference for November 20, 2020 at 3:00 p.m. The Court anticipates that the

conference will be a joint change of plea and sentencing hearing. Accordingly, the United States is

directed to provide its factual statement to the probation department within 7 days of this order.

Counsel for the defendant is directed to arrange for an interview with the probation department no

later than 14 days from the date of this order. The parties are directed to review and comply with

the Court’s individual rules regarding sentencing submissions. In accordance with those rules, the

defendant’s sentencing submissions are due no later than 14 days prior to the sentencing date. The

United States’ sentencing submissions are due no later than 7 days prior to the sentencing date.

        The Court directs counsel for the defendant to review and comply with the Court’s

individual rules of practice in criminal cases. Those rules contain guidance regarding issues such as

the appropriate means to communicate with the court, and requests for extensions of time. Among

other things, the rules require that “[a]bsent an emergency, any such request must be made at least

two business days prior to the original due date . . . .” Rule 1(E). That rule helps to ensure that

there is adequate time for the Court to respond to any request, and for the parties to take

appropriate action in the event that a request is denied. Here, the defendant’s application for an
          Case 1:18-cr-00283-GHW Document 37 Filed 07/22/20 Page 2 of 2



adjournment came the calendar day before the scheduled conference, and was deficient. Timely

requests for extensions of time are appropriate because they are required by the Court’s individual

rules of practice; they are also courteous, and respectful of the competing demands on the time of

the Court, its staff, and the other parties.

        SO ORDERED.

        Dated: July 22, 2020
               New York, New York

                                                                 GREGORY H. WOODS
                                                                United States District Judge




                                                  2
